Case 5:15-cv-01305-VAP-SP Document 77 Filed 12/02/20 Page 1 of 4 Page ID #:1289


        Alan I. Schimmel, Esq. SBN 101328
    1   Michael W. Parks, Esq. SBN 154531
        Arya Rhodes, Esq. SBN 299390
    2   SCHIMMEL & PARKS, APLC
        15303 Ventura Blvd., Suite 650
    3   Sherman Oaks, CA 91403
        Telephone: 818.464.5061/Facsimile:
    4   818.464.5091
    5   Attorneys for Plaintiff
    6

    7                       UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
    9

   10   LOURDES LEFEVRE, an individual,          Case No.: 5:15-cv-01305-VAP-SPx
   11
        on behalf of herself and all similarly
        situated and aggrieved employees,        Honorable Virginia A. Phillips
   12   Plaintiff,
   13
                                                 DECLARATION OF MICHAEL
        v.                                       W. PARKS RE: NOTICE OF
   14
                                                 LODGING OF SETTLEMENT
        FIVE STAR QUALITY CARE, INC., a          APPROVAL MOTION WITH
   15
        Maryland Corporation; Does 1 through     CALIFORNIA LWDA
        25, inclusive,
   16   Defendants.                              Courtroom:      8A
   17
                                                 Date:           12/28/2020
                                                 Time:           2:00 p.m.
   18

   19                                            Complaint Filed: May 20, 2015
   20

   21

   22

   23

   24

   25

   26

   27

   28

                             DECLARATION OF MICHAEL W. PARKS
Case 5:15-cv-01305-VAP-SP Document 77 Filed 12/02/20 Page 2 of 4 Page ID #:1290



    1                     DECLARATION OF MICHAEL W. PARKS
    2         I, Michael W. Parks, hereby declare as follows:
    3         1.      I am an attorney at law duly licensed to practice before all the courts
    4   in the State of California and the United States District for the Central District of
    5   California. I am a shareholder of the law firm of Schimmel & Parks, APLC
    6   ("S&P"). I have been admitted to practice as an attorney in California since 1991,
    7   and I am admitted to practice in all federal courts in the state of California. I have
    8   personal knowledge of the factual matters set forth in this Declaration and, if called
    9   to testify, would and could competently and truthfully testify thereto based on my
   10   own personal knowledge.
   11         2.      I am counsel of record for Plaintiff Lourdes LeFevre (“Plaintiff”) and
   12   I am submitting this declaration in support of Plaintiff’s Motion for Approval of
   13   PAGA Settlement (“Motion”).
   14         3.      On November 30, 2020, S&P lodged Plaintiff’s motion for approval
   15   of the PAGA Settlement and a copy of the settlement agreement with the State of
   16   California LWDA thereby providing notice of the proposed settlement and
   17   proceedings before this Court regarding settlement approval under PAGA.
   18         4.      Attached hereto as Exhibit “A” is a true and correct copy of an email
   19   we received following submission of the motion for settlement approval and
   20   settlement agreement with the LWDA which confirmed the submission of the
   21   settlement agreement and motion papers. I declare under penalty of perjury under
   22   the laws of the State of California and the United States of America, that the
   23   foregoing is true and correct.
   24              Executed this 2nd day of December 2020, at Sherman Oaks, California.
   25

   26                             /s/Michael W. Parks
   27                           ______________________________
                                    Michael W. Parks, Declarant
   28
                                                 1
                              DECLARATION OF MICHAEL W. PARKS
Case 5:15-cv-01305-VAP-SP Document 77 Filed 12/02/20 Page 3 of 4 Page ID #:1291




                              EXHIBIT A
     Case 5:15-cv-01305-VAP-SP Document 77 Filed 12/02/20 Page 4 of 4 Page ID #:1292




-----Original Message-----
From: FormAssembly <no-reply@formassembly.com> On Behalf Of DIR PAGA Unit
Sent: Monday, November 30, 2020 5:13 PM
To: Arya Rhodes <arhodes@spattorneys.com>
Subject: Thank you for your Proposed Settlement Submission

11/30/2020 05:12:40 PM

Thank you for your submission to the Labor and Workforce Development Agency.

Item submitted: Proposed Settlement

If you have questions or concerns regarding this submission or your case, please send an email to pagainfo@dir.ca.gov.

DIR PAGA Unit on behalf of
Labor and Workforce Development Agency

Website: http://labor.ca.gov/Private_Attorneys_General_Act.htm




                                                            1
